DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11-17 and 21-28 are currently under examination. Claims 18-20 are withdrawn from consideration. Claims 1-10 and 18-20 have been cancelled. Claims 21-28 are newly added. Claims 11, 14-15 and 17 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Vogels et al. (Tetrahedron Letters, 47, 2006, 2419-2422) with respect to claims 11-16 is withdrawn.
Regarding claim 17, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over Vogels et al. as applied to claim 11 is withdrawn.
New grounds of rejections are as set forth below.
New Grounds of Rejections 
Claim Objections
Claims 24 and 28 are objected to because of the following informalities:  
Regarding claims 24 and 28, add spaces to separate “alkkylor” as being “alkyl or”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15, 17 and 22 are depend from not existed claims 0 and 210. 
For the purpose of examination the claim dependency is considered to depend on claim 11 and 21 respectively. Appropriated corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogels et al. (Tetrahedron Letters, 47, 2006, 2419-2422).
Regarding claims 21 and 25, Vogels et al. teach a rhodium catalyst Rh(acac)(dppe) (Abstract, right column on page 2419, and Table 1) having the structure as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the rhodium catalyst corresponds to the instant claimed compound having the formula (II), wherein M=Rh, L=acetylacetonate, Z=ethylene (alkylene), R5=R6=phenyl groups (C6 aryl), q=1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 11-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vogels et al. (Tetrahedron Letters, 47, 2006, 2419-2422).
Regarding claims 11-17, Vogels et al. teach a rhodium catalyst Rh(acac)(dppe) (Abstract, right column on page 2419, and Table 1) having the structure as shown below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The rhodium catalyst Rh(acac)(dppe) taught by Vogels et al. corresponds to the instant claimed compound having the formula (II), wherein M=Rh, L=acetylacetonate, Z=ethylene, q=1, except R5=R6=phenyl groups.
As we see above, although Vogels et al. does not specifically disclose the claimed compounds such as R5 and R6 as being methyl groups, Z as being 1,2-phenylene and M as being cobalt as per applicant claims 11-17, the embodiment disclosed by Vogels et al. have overall appearances that are basically the same as the instant claims. They are all have the core structure of a Z group, phosphine groups and an L group complexed with Rhodium metal. The only structure difference between the claimed compounds and the Rh complex of Vogels et al. are that the instant claimed  compounds have R5 and R6 as methyl groups, Z as being alkylene or 1,2-phenylene group and Co metal as indicating above.
It  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to include 1,2-phenylene, cobalt metal and dimethyl phosphino groups to the complex taught by Vogels et al. to obtain the invention as specified in the claim 11-17, because the instant claimed compounds having these substitutions are the species of the other obvious variants of patentably indistinct species of the Rh complex Rh(acac)(dppe) of Vogels.
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”


Claims 22-24 and 26-28 rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. as applied to claim 11 above.
Regarding claims 22-24 and 26-28, although Vogels et al. do not specifically disclose the compounds as per applicant claims 22-24 and 26-28, the embodiment disclosed by Vogels et al. have overall appearances that are basically the same as the instant claims. They are all have the core structure of a Z group, phosphine groups and an L group complexed with Rhodium metal. The only structure difference between the claimed compounds and the Rh complex of Vogels et al. are that the instant claimed  compounds have R5 and R6 as being methyl groups, Z as being alkylene or 1,2-phenylene group and Co metal as indicating above.

According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/21/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738